UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-2179


C. MICHAEL WILLOCK; GWENDOLYN E. WILLOCK,

                 Petitioners - Appellants,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent - Appellee.



               Appeal from the United States Tax Court.
                        (Tax Ct. No. 06-25616)


Submitted:   April 18, 2011                   Decided:    May 5, 2011


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


C. Michael Willock, Gwendolyn E. Willock, Appellants Pro Se.
Thomas J. Clark, John A. Nolet, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  C.    Michael       Willock     and      Gwendolyn       E.    Willock    appeal

from        the    tax        court’s     order          sustaining      the      Commissioner’s

determination            of    deficiencies          and       penalties    with        respect    to

their       2002       and    2003    federal     income         tax    liability.         We   have

reviewed the record on appeal as well as the parties’ briefs and

find        no    reversible          error     in       the     tax    court’s        conclusions

regarding          the        business        deductions          and      losses        that     the

Commissioner disallowed and the resulting penalty pursuant to

IRC     §    6662.            Accordingly,       we       affirm       substantially       on     the

reasoning of the tax court.                       See Willock v. Commissioner, Tax

Ct. No. 06-25616 (U.S. Tax Ct. Sept. 4, 2010).                                  However, because

the Commissioner concedes that the tax court’s computation of

the § 6662 penalty was overstated, we vacate, in part, the tax

court’s order and remand for correction of the amount of penalty

owed.        We dispense with oral argument because the facts and

legal       contentions         are     adequately          presented      in     the    materials

before       the       court    and     argument         would    not    aid     the    decisional

process.

                                                                            AFFIRMED IN PART,
                                                                             VACATED IN PART,
                                                                                 AND REMANDED




                                                     2